Citation Nr: 0633182	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949, and from February 1977 to October 1988.  The appellant 
seeks increased DIC benefits as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for an increased rate of DIC.  In July 
2006, the appellant testified before the Board via 
videoconference from the RO.


FINDINGS OF FACT

1.  A January 1992 rating decision increased the disability 
rating for the veteran's service-connected pulmonary 
disability from 30 to 100 percent disabling, effective 
January 7, 1991.

2.  The veteran passed away in May 1999; he was in receipt of 
a 100 percent disability rating for eight years prior to his 
death.

3.  A May 1999 rating decision determined that a service-
connected disability materially contributed to cause the 
veteran's death, and awarded DIC benefits to the appellant at 
the standard rate, effective May 12, 1999.

4.  The veteran and the appellant divorced in March 1989.  
They reconciled in November 1989 but did not remarry until 
October 1993.  At the time of the veteran's death, the 
appellant and the veteran had been married for fewer than 
eight years.



CONCLUSION OF LAW

The criteria for an increased rate of dependency and 
indemnity compensation have not been met.  38 U.S.C.A. 
§ 1311(a)(2) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rate of DIC

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran where the 
veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).  
The amount of DIC payable shall be increased if at the time 
of the veteran's death he was in receipt of or was entitled 
to receive compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years prior to his death.  Only periods in 
which the veteran was married to the surviving spouse shall 
be considered in making that determination.  38 U.S.C.A. 
§ 1311(a)(2) (West 2002).

The evidence clearly establishes that the veteran in this 
case was in receipt of a 100 percent disability rating from 
January 7, 1991, until the time of his death in May 1999, a 
period in excess of eight years.  The appellant has been 
recognized as the veteran's surviving spouse, and has been in 
receipt of DIC benefits at the basic rate since the time of 
his death.  The pertinent question before the Board in 
determining whether the appellant is entitled to DIC benefits 
at the enhanced rate is thus whether the appellant was 
married to the veteran for a period of eight years 
immediately preceding his death.  

The preponderance of the evidence is against a finding that 
the appellant and the veteran were married for an eight year 
period immediately preceding his death.  A March 1989 divorce 
decree shows that the marriage between the appellant and the 
veteran was terminated in March 1989.  As demonstrated in an 
October 1993 marriage certificate, the appellant and the 
veteran remarried in October 1993, less than six years before 
the veteran's death.  The appellant testified that although 
she and the veteran were divorced in March 1989, she and the 
veteran reconciled in November 1989, and resumed a 
relationship as husband and wife, although they did not 
officially remarry until October 1993.  She asserts that 
because she and the veteran had resumed a relationship as 
husband and wife in November 1989, she is entitled to 
increased DIC benefits.

The appellant argues that because she and the veteran held 
themselves out as husband and wife after their reconciliation 
in November 1989, they should be recognized as having been 
married as of November 1989, rather than as of the later date 
of the formal marriage in October 1993.  In support of this 
argument, the appellant cites a June 1993 death notice for 
the veteran's son, in which it is stated that the veteran's 
son is survived by his father and stepmother, the appellant.  
For VA benefits purposes, a marriage will be recognized as 
valid where the marriage is deemed valid under law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2006).  This includes common law 
marriages, in which a marriage takes legal effect, without 
license or ceremony, when a couple live together as husband 
and wife, intend to be married, and hold themselves out to 
others as a married couple, where the state in which the 
couple resides recognizes common law marriages as valid.  See 
Black's Law Dictionary, 439 (2nd Pocket Ed. 2001).  Thus, in 
order for the appellant and the veteran to be recognized as 
having been legal husband and wife as of their reconciliation 
in November 1989, they must have resided in a state that 
recognized common law marriage as valid.  At the time the 
appellant and the veteran divorced in March 1989, and at the 
time they reconciled in November 1989, the veteran and the 
appellant were residing in Mississippi.  Mississippi, 
however, does not recognize common law marriage as valid.  
See Miss. Code Ann. § 93-1-15 (2006).  Accordingly, the 
appellant and the veteran were not recognized as a married 
couple as of their reconciliation in November 1989.  Thus, 
the appellant's argument fails on this basis, and increased 
DIC benefits are not warranted on this basis.

The appellant, however, asserts that the fact that 
Mississippi does not recognize common law marriage is not a 
bar to her claim, as her November 1989 reconciliation with 
the veteran establishes a marriage "deemed valid" under 
38 U.S.C.A. § 103(a) (West 2002), entitling her to increased 
DIC benefits.  In order for the appellant and veteran's 
marriage to be "deemed valid," however, the appellant must, 
without knowledge of any legal impediment, have entered into 
a marriage with the veteran which, but for the legal 
impediment, would have been valid.  38 U.S.C.A. § 103(a) 
(West 2002).  That is, despite Mississippi's non-recognition 
of common law marriage, the appellant must have been unaware 
of the legal impediment and have believed herself to have 
been married to the veteran at the time of their November 
1989 reconciliation.  There is no indication in the record, 
however, that the appellant believed herself to have been 
legally married to the veteran at the time of the November 
1989 reconciliation.  Indeed, in July 2006 testimony before 
the Board, the appellant stated that following the March 1989 
divorce until their remarriage in October 1993, "we weren't 
married, but in our eyes, we were, and we were living 
together as husband and wife."  The appellant also testified 
that she and the veteran were divorced three separate times, 
and were remarried four times.  The number of times the 
appellant and veteran were married and divorced suggests to 
the Board that the appellant understood what was required to 
have a marriage recognized by the state as valid.  Because in 
this case the appellant appears to have understood that she 
and the veteran were not legally married until their October 
1993 remarriage, the Board finds that the appellant was aware 
of the legal impediment, and that the November 1989 
reconciliation did not establish a "deemed valid" marriage.  
Accordingly, increased DIC benefits are not warranted on this 
basis.

Finally, the appellant asserts that she should be entitled to 
DIC benefits at the increased rate because she was not at 
fault in any of her three divorces from the veteran.  In 
support of this argument, the appellant points to a September 
1988 Complaint for Separate Maintenance and Support, which 
states that through no fault of the Plaintiff (appellant), 
the Plaintiff was forced to abandon the marital residence due 
to the adulterous relationship in which the Defendant 
(veteran) was involved.  The appellant grounds her argument 
on 38 C.F.R. § 3.50(b)(1), which provides that an appellant 
will be found to be the veteran's "surviving spouse" if she 
lived with the veteran continuously from the date of the 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 C.F.R. § 3.50(b)(1) (2006).  The Board emphasizes, 
however, that the appellant's status as the veteran's 
surviving spouse is not in question; she has been recognized 
as the veteran's surviving spouse and has been in receipt of 
DIC benefits at the basic rate since the date of his death.  
While the Board appreciates the appellant's argument that she 
was not at fault in any of her three divorces from the 
veteran, her reliance on 38 C.F.R. § 3.50(b)(1) is misguided.  
This code section bears no relevance to her argument that she 
is entitled to increased DIC benefits.  Thus, the Board finds 
that the appellant's argument fails on this basis also.

The Board recognizes that the appellant was married to the 
veteran for more than eight years in total.  However, the 
Board is bound the law and regulations as promulgated, and in 
this case, the law states that in order to be entitled to 
increased DIC benefits, the appellant must have been married 
to the veteran for a period of eight years immediately prior 
to his death.  See 38 U.S.C.A. § 1311(a)(2).

In sum, the preponderance of the evidence shows that the 
appellant and the veteran were not married for a period of 
eight years immediately preceding his death.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in February 2004; and a statement of the case in 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An increased rate of dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


